        Case 1:20-cv-01303-BAM Document 4 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH CLARENCE EASTMAN,                           Case No. 1:20-cv-01303-BAM (PC)
12                       Plaintiff,                      ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS WITHOUT
13            v.                                         PREJUDICE
14    TUOLUMNE COUNTY JAIL, et al.,                      (ECF No. 2.)
15                       Defendants.                     ORDER REQUIRING PLAINTIFF TO FILE
                                                         COMPLETED APPLICATION TO PROCEED
16                                                       IN FORMA PAUPERIS OR PAY FILING FEE
17                                                       THIRTY (30) DAY DEADLINE
18

19          Plaintiff Joseph Clarence Eastman (“Plaintiff”) is a county jail inmate proceeding pro se

20   in this civil rights action pursuant to 42 U.S.C. § 1983. On September 14, 2020, Plaintiff filed a

21   motion to proceed in forma pauperis. (ECF No. 2.) The application was incomplete. Plaintiff

22   has failed to complete the certificate portion of the application, or to include a certified copy of

23   his trust account statement for the past six months.

24          Accordingly, IT IS HEREBY ORDERED that:

25      1. Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED without

26          prejudice;

27      2. Within thirty (30) days from the date of service of this order, Plaintiff shall file the

28          attached application to proceed in forma pauperis, completed and signed, or in the
                                                         1
       Case 1:20-cv-01303-BAM Document 4 Filed 09/15/20 Page 2 of 2

 1        alternative, pay the $400.00 filing fee for this action;

 2     3. No extension of time will be granted without a showing of good cause; and

 3     4. The failure to comply with this order will result in dismissal of this action without

 4        prejudice.

 5
     IT IS SO ORDERED.
 6

 7     Dated:   September 14, 2020                           /s/ Barbara   A. McAuliffe       _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
